Citation Nr: 1234838	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Louisville, Kentucky, which, in relevant part, denied service connection for hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he has hearing loss as a result of in-service noise exposure in combat as a mortar crewman.  The Veteran's service personnel records show that he served as an indirect fire infantryman.  He is in receipt of the Combat Infantryman Badge (CIB) which establishes his participation in combat.  Excessive noise exposure is consistent with the conditions of service; the Veteran's assertions are presumed fact.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The RO sent the Veteran for an April 2008 VA examination and opinion to determine if his current complaints of hearing loss were related to service.  Following interview and examination of the Veteran and review of the claims file and his service treatment records, the examiner concluded that his hearing loss was not at least as likely as not related to service.  The examiner pointed to the normal separation audiometric results as the primary reason for the hearing loss being unrelated to service.  

However, the requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, another opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his exposure to acoustic trauma during active service.  

The Veteran submitted a September 1999 audiogram report from the Marion VA Medical Center.  It is largely illegible, however, and it is impossible to tell whether the examiner provided any opinions in the comments section.  Therefore, attempts should be made to obtain a readable copy of this document.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit another copy of the September 1999 VA audiological evaluation, which legibly shows what is written in the comments section.
 
2. If the document the Veteran submits is still not readable, request the September 1999 VA Form 10-2364, audiological evaluation, from the Marion VAMC.

3. After obtaining the above document, if it is available, schedule the Veteran for a VA audiological evaluation.  In light of the Veteran's combat service, exposure to acoustic trauma is conceded.  After examining the Veteran, the examiner should review the record and provide an opinion as to whether it is at least as likely as not (that is - at least a 50% probability) that the current hearing loss disability is related to noise exposure during service.  A rationale must be provided for the opinion, which cannot be based on the mere fact, standing alone, that the Veteran's separation examination showed normal hearing acuity.

4. Then, the AMC should readjudicate the claim, and provide a supplemental statement of the case to the Veteran and his representative if the benefit is not granted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


